department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br3 tl-n-7301-99 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel heavy manufacturing construction and transportation detroit cc lm mct det from chief cc intl br3 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend parent product a product b cfc1 cfc2 cfc3 cfc4 fscsub issues whether parent must allocate and apportion its research_and_development r d expenditures_for and to sales on which it pays to fscsub a commission determined under the administrative pricing rules of sec_925 or of the internal_revenue_code or whether the bonafide cost_sharing_arrangement that parent had with cfc1 eliminates the requirement to allocate and apportion parent’s remaining r d expenditures whether this determination must be made before parent determines its foreign source taxable_income under sec_861 sec_862 and sec_863 for purposes of sec_904 tl-n-7301-99 whether during a taxable_year parent must use the same method of allocating and apportioning its r d expenditures_for all applicable operative code sections including both sec_925 or of the code for purposes of determining the fsc commission due fscsub and sec_861 sec_862 and sec_863 for purposes of sec_904 conclusions under sec_1_861-8 parent’s r d expenditures after reduction for r d expenditures covered by the bonafide cost_sharing_arrangement between parent and cfc1 must be allocated and apportioned for purposes of determining the combined taxable_income of parent and fscsub under sec_925 or of the code this determination is made before parent determines its foreign source taxable_income under sec_861 sec_862 and sec_863 for purposes of sec_904 elimination of r d expenditures that are reimbursed under the bonafide cost_sharing_arrangement between parent and cfc1 does not eliminate the need to allocate and apportion parent’s remaining r d expenditures under sec_864 and sec_1_861-8 sec_1_861-8 requires that during a taxable_year parent must use the same method of allocating and apportioning its r d expenditures_for all applicable operative code sections accordingly parent must use the same method of r d apportionment either the gross_income or sales_method in determining its foreign source taxable_income under sec_861 sec_862 and sec_863 of the code for purposes of sec_904 and in determining the fsc commission due fscsub under sec_925 or facts parent a domestic_corporation manufactures and sells products a and b worldwide either directly or through subsidiaries during its calendar_year taxable years and parent was engaged in extensive r d in the u s associated with the manufacture and sale of product a parent had during those years a cost_sharing_arrangement with a foreign_subsidiary cfc1 under which parent and cfc1 shared ratably based upon the number of product a produced by each corporation r d expenses_incurred in the development of intellectual_property related to that product some of parent’s other foreign subsidiaries cfc2 cfc3 and cfc4 had during those years a cost_sharing_arrangement amongst themselves to which parent was not a party parent agrees that none of its r d expenditures were undertaken solely to meet legal requirements as defined in sec_1_861-8 parent allocated all of its r d expenses against domestic source income asserting that all of the r d expenses that related to foreign_source_income were eliminated under the cost_sharing_arrangement that it had with cfc1 also parent did not take any of the r d expenses into account in determining the fsc commission that it paid to fscsub with regard to sales of product a tl-n-7301-99 law and analysi sec_1 requirement to allocate and apportion r d expenditures in determining both fsc commission and foreign_source_income a r d allocation and apportionment rules sec_1_861-8 requires taxpayers to the extent necessary to make the determination of taxable_income from a specific source or activity required by an operative code section to allocate deductions to a class_of_gross_income and to apportion deductions within the class between statutory and residual groupings of gross_income sec_1_861-8 operative code sections include the geographic sourcing_rules of sec_861 sec_862 and sec_863 of the code as applicable for purposes of sec_904 and the foreign_sales_corporation fsc transfer_pricing rules of sec_925 and under which combined taxable_income of the fsc and its related_supplier is determined a class_of_gross_income may consist of one or more items or subdivisions thereof of gross_income enumerated in sec_61 sec_1_861-8 classes of gross_income are not predetermined but must be determined on the basis of the deduction to be allocated sec_1_861-8 the allocation rules of the regulations emphasize the factual relationship between a deduction and a class_of_gross_income as a result a deduction must be definitely related to a class of income in order to be allocated to that class a deduction is considered definitely related to a class_of_gross_income if the deduction is incurred as a result of or incident to an activity or in connection with the property from which such class_of_gross_income is derived once a deduction has been allocated to a class_of_gross_income sec_1_861-8 next requires that it be apportioned if a deduction has been allocated to a class_of_gross_income that includes both statutory and residual groupings of gross_income a statutory_grouping is the gross_income from a specific source or activity that must first be determined in order to arrive at taxable_income from that specific source or activity for purposes of an operative code section sec_1_861-8 for the regulations at sec_1_861-8 and g sec_864 of the code and revproc_92_56 1992_2_cb_409 set forth special rules for the allocation and apportionment of r d expenditures deductible under sec_174 sec_1_861-8 promulgated in provides that r d expenditures are ordinarily considered deductions that are definitely related to all gross_income reasonably connected with the relevant two-digit standard industrial classification sic product category of the taxpayer and therefore allocable to all items of gross_income including income from sales royalties and dividends related to such product category sec_1_861-8 provides a limited exception permitting a direct allocation of r d that is undertaken solely to meet legal requirements imposed by a political entity and that cannot reasonably be expected to generate gross_income beyond de_minimis amounts outside a single tl-n-7301-99 geographic source to gross_income within that geographic source as a class since parent agrees it did not have legally mandated r d expenditures in or the general_rule of sec_1_861-8 requiring allocation of r d expenditures to parent’s gross_income reasonably connected with the broad sic code product category applies after the r d expenditures are allocated to the class_of_gross_income in the two- digit sic code product category they must be further apportioned between the relevant statutory and residual groupings of gross_income in that class for purposes of determining taxable_income under a particular operative_section of the code in this case the relevant operative sections of the code are sec_925 or for purposes of determining the fsc benefit for which the statutory_grouping is the gross_income from which combined taxable_income is derived and sec_904 for purposes of determining the amount of parent’s allowable foreign_tax_credit for which the statutory_grouping is the amount of parent’s foreign source taxable_income determined under sec_861 sec_862 and sec_863 see sec_1_861-8 example taxpayers may choose to apportion r d expenditures between the statutory and residual groupings of gross_income in the sic code product category on the basis of either sales or gross_income under methods set forth in sec_1_861-8 and iii respectively as modified by applicable provisions of sec_864 and revproc_92_56 under the sales_method sec_1_861-8 initially provides for exclusive apportionment of percent of r d expenditures to gross_income from the geographic source where more than percent of the r d activities are performed in cases where an apportionment based on geographic sources is required eg for purposes of sec_904 of the code but not for purposes of sec_925 sec_1_861-8 provides that amounts not apportioned under subdivision ii a are apportioned between the statutory and residual groupings in the same proportions that the amount of sales from the product category which resulted in gross_income in the statutory and residual groupings bear to the total amount of sales in the product category for purposes of determining this apportionment ratio sales by uncontrolled parties of products involving intangibles licensed or purchased from the taxpayer are included if the uncontrolled party can reasonably be expected to benefit directly or indirectly from the research expense connected with the product category sec_1 e ii c such sales by controlled parties are also included except that to avoid duplication the amount sold by the selling corporation to the buying corporation is subtracted from the sales of the buying corporation sec_1_861-8 a controlled_corporation is expected to benefit from the taxpayer’s research expense if the taxpayer can be expected to license sell or transfer intangible_property or secret processes to that corporation unless the corporation has entered into a bona_fide cost_sharing_arrangement with the taxpayer for developing the intangible_property id tl-n-7301-99 accordingly if parent uses the optional sales_method to apportion its r d expenses sales of product a by parent and its cfcs including fscsub other than the sales of cfc1 with which parent had a bonafide cost_sharing_arrangement must be included in the apportionment formula the sales of each cfc must be reduced however by the amount of parent’s sales to the cfc under the gross_income_method sec_1_861-8 provides two options sec_1_861-8 option one provides that the taxpayer may apportion r d expenses after reduction for legally mandated expenses if any on the basis of gross_income in the statutory and residual groupings provided that the amounts so apportioned to each of the statutory and residual groupings are at least percent of the amounts that would be apportioned to those groupings under the sales_method if this condition is not met under sec_1_861-8 iii b option two the taxpayer must make additional apportionments to the statutory or residual groupings so that the percent tests are met accordingly if parent uses the optional_gross_income_method under the regulations to apportion its r d expense the amounts apportioned to each of the statutory and residual groupings must be at least percent of the amounts that would be apportioned to such groupings under the sales_method the regulatory rules governing the allocation and apportionment of r d expenditures_for purposes of the geographic sourcing_rules during the years in issue were modified several times by legislative enactments sec_864 of the code enacted in and amended in and suspended the application of sec_1_861-8 and provided statutory rules to govern the allocation and apportionment of deductions for qualified r d expenditures to domestic and foreign source gross_income under sec_861 sec_862 and sec_863 varying sets of special statutory rules applied to r d expenditures incurred during a taxpayer's first two taxable years beginning after date during the first six months of a taxpayer's first taxable_year beginning after date and for the taxpayer’s first taxable_year beginning on or before date following the taxpayer’s last taxable_year to which revenue_procedure 1992_2_cb_409 applies or would apply if the taxpayer elected the benefits of such revenue_procedure sec_864 revproc_92_56 permitted a taxpayer to apply r d allocation and apportionment rules based on the expired statutory rules in lieu of the rules of sec_1_861-8 during the last six months of a taxpayer’s first taxable_year beginning after date and during the immediately succeeding taxable_year revproc_92_56 sec_3 for purposes of this advice we are assuming that the cost sharing_agreement between parent and cfc1 is a bonafide arrangement under sec_1_861-8 ii d d for and and 482-2a d for tl-n-7301-99 with respect to parent the statutory changes provided for exclusive geographic apportionment of a portion percent in the first six months of and percent in of r d expenditures conducted within and without the u s prior to apportionment of the remaining r d expenditures in determining domestic and foreign source taxable_income under the statute exclusive geographic apportionment applies regardless of whether the taxpayer used the sales_method or the gross_income_method to apportion r d expenditures sec_1 e ii a provides for apportionment of percent of total expenses to the jurisdiction where more than percent of expenditures are made only if the taxpayer uses the sales_method sec_864 of the code for the same periods sec_864 reduced the amounts required to be apportioned to the statutory_grouping of foreign_source_income under the optional_gross_income_method of sec_1_861-8 from to percent of amounts that would be apportioned under the sales_method as noted revproc_92_56 permitted taxpayers to apply modified rules based on the statutory percentages in lieu of the provisions of sec_1_861-8 for the last six months of and for for purposes of allocating and apportioning its r d expenditures to domestic and foreign source gross_income under sec_861 sec_862 and sec_863 of the code parent must use the rules set forth in the applicable version of sec_864 for the first six months of as well as all of with respect to the last six months of its first taxable_year beginning after date and parent may apply either the provisions of revproc_92_56 or the provisions of sec_1_861-8 to apportion its r d expenditures incurred during those periods to domestic and foreign source gross_income in determining taxable_income under sec_861 sec_862 and sec_863 the statutory amendments and revproc_92_56 like the exclusive geographic apportionment rule_of sec_1 e ii a apply only for purposes of determining u s and foreign source taxable_income under sec_861 sec_862 and sec_863 accordingly these rules apply in apportioning expenses only for purposes of the operative sections requiring a determination of foreign source taxable_income which include the foreign_tax_credit_limitation under sec_904 but not the determination of combined taxable_income in computing fsc benefits under sec_925 see 34_f3d_1394 8th cir rules providing for exclusive geographic apportionment of r d expense do not apply for purposes of the disc provisions b amount of r d expense to be allocated and apportioned priority of determining fsc commission and sec_904 limitation parent’s deductible r d expenditures will not include the amount covered by parent’s cost_sharing_arrangement with cfc1 since under such agreement cfc1 shared in the cost of developing the intangible_property see sec_1 d and g example however elimination of r d expenditures that are reimbursed under the bonafide cost_sharing_arrangement between parent tl-n-7301-99 and cfc1 does not eliminate the need to allocate and apportion parent’s remaining r d expenditures under the regulations the deductible portion of parent’s r d expenditures are considered definitely related and allocable to all of parent’s gross_income in the applicable two-digit sic code product category and are subject_to allocation and apportionment under the rules discussed above in a commission fsc arrangement a related_supplier such as parent uses a fsc such as fscsub as a commission agent in the disposition of export_property or services producing foreign_trading_gross_receipts temp sec_1 d - 2t a sec_925 of the code provides that in order to determine the amount of commission income that it will pay the fsc on a qualified export transaction or group of transactions the related_supplier of the fsc may use one of three pricing methods gross_receipts combined taxable_income or sales_price determined under sec_482 sec_925 temp sec_1 a -1t a if the combined taxable_income method is used the fsc's commission income with regard to the export transaction or group of export transactions will equal of combined taxable_income plus any expenses the fsc incurred with regard to that transaction or group of transactions combined taxable_income is also relevant for purposes of the gross_receipts method since the amount determined under that method is limited to of combined taxable_income the fsc's commission income is its gross_income on the transaction or group of transactions temp sec_1_927_b_-1t temp sec_1 a -1t c i provides that the combined taxable_income of the fsc and its related_supplier from a sale of export_property is the excess of the foreign_trading_gross_receipts of the fsc from the sale in the case of a commission fsc the gross_receipts derived by the related_supplier from the sale with respect to which the commission arose over the total costs that relate to the foreign_trading_gross_receipts ie cost_of_goods_sold and its and the fsc's non- inventoriable costs which relate to the foreign_trading_gross_receipts of the fsc and related_supplier temp sec_1 a -1t c iii d provides in part that costs which are treated as relating to gross_receipts from sales of export_property and that are therefore taken into account for purposes of computing combined taxable_income are the expenses losses or deductions definitely related and therefore allocated and apportioned thereto and a ratable part of any other expenses losses or deductions which are not definitely related to any class_of_gross_income determined in a manner consistent with the rules set forth in sec_1_861-8 sec_1_861-8 example illustrates that the related supplier’s and fsc’s expenses including r d expenses are allocated and apportioned in two stages in the first stage the expenses of the related_supplier such as parent and fsc such as fscsub including r d expenses are allocated and apportioned in order to calculate combined taxable_income of the fsc and related_supplier sec_1_861-8 and g example sec_1_861-8 applies to the allocation and apportionment_of_r_d_expenses in this first stage tl-n-7301-99 this determination requires only apportionment_of_r_d_expenses between the statutory_grouping of gross_income of the related_supplier from sales of export_property on which the fsc is to receive a commission and the residual_grouping of other gross_income of the related_supplier a related_supplier may derive gross_receipts qualifying for fsc treatment because of the sale of export_property and pay a commission to its fsc based on the combined taxable_income on that sale irrespective of whether the sale generates foreign source or domestic source income therefore the geographic sourcing of income is not relevant for purposes of calculating combined taxable_income accordingly sec_1_861-8 ii a providing for exclusive apportionment of r d to the location where the r d was performed is irrelevant for purposes of determining combined taxable_income of the related_supplier and fsc see revrul_86_144 1986_2_cb_101 likewise the rules of sec_864 of the code and revproc_92_56 that provide for exclusive geographic apportionment do not apply to the determination of combined taxable_income since that determination is not an allocation and apportionment to geographic sources in the second stage parent’s and fscsub’s expenses including r d expenditures are allocated and apportioned for purposes of calculating parent’s foreign_source_income under sec_861 sec_862 and sec_863 of the code for purposes of the foreign_tax_credit_limitation under sec_904 sec_1 f i and g example for this stage the full set of rules under the applicable provisions of sec_1_861-8 revproc_92_56 or sec_864 apply as discussed herein for purposes of allocating and apportioning parent’s r d expenditures this two-stage process is required since the fsc commission determined in the first stage is an expense of parent the related_supplier that must be allocated and apportioned for purposes of the second stage determination of foreign source taxable_income consistency of r d allocation and apportionment methods if a taxpayer is required to allocate and apportion expenses under more than one operative code section sec_1_861-8 provides that it may be necessary to apply the regulations separately for each applicable operative_section in such a case the taxpayer is required to use the same method of allocation and the same principles of apportionment for all operative sections accordingly parent must allocate its r d expenditures to its gross_income in the relevant two-digit sic code product category and consistently use either the sales_method or the gross_income_method to apportion these expenses for purposes of all operative code sections because the rules of sec_864 of the code and revproc_92_56 and if parent uses the sales_method sec_1 e ii a apply by their terms only for purposes of determining foreign source taxable_income under sec_861 sec_862 and sec_863 the exclusive geographic tl-n-7301-99 apportionment rules of those sections do not apply in computing parent’s and fscsub’s combined taxable_income for purposes of sec_925 however temp sec_1 a -1t c iii d and the consistency rule_of sec_1_861-8 require parent to use either the sales_method described in sec_1_861-8 c and d or the gross_income_method described in sec_1_861-8 to apportion its total deductible r d expenditures_for purposes of determining its and fscsub’s combined taxable_income consistent with its choice to apply either the sales_method or the gross_income_method under the applicable provisions of sec_864 revproc_92_56 and sec_1_861-8 to apportion its residual r d expenditures in determining its domestic and foreign source taxable_income under sec_861 sec_862 and sec_863 in each of its taxable years please call if you have any further questions barbara a felker chief cc intl br3
